The National City Bank appeals from so much of an order as strikes out its answer and grants summary judgment against it, and also from such part of the judgment entered thereon in favor of plaintiffs. The impleaded defendant Brooklyn Trust Company appeals from so much of the order as strikes out its answer to the pleading of defendant National City Bank; and from so much of the judgment as adjudges that the National City Bank have judgment over against the Brooklyn Trust Company. The other impleaded defendant, Modern Industrial Bank, appeals from so much of the order as strikes out its answers to the pleading of defendant National City Bank and the pleading of defendant Brooklyn Trust Company and directs judgment over against it in favor of the National City Bank and the Brooklyn Trust Company. Order and judgment, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements to appellant Modem Industrial Bank, payable by plaintiffs, and plaintiffs’ motion denied, with $10 costs. The facts herein are complicated and are peculiarly within the knowledge of plaintiffs, especially as to the question of intent. Defendant National City Bank has no knowledge of such intent and it cannot be compelled to accept plaintiffs’ version. There is no proof in this record that the answers are feigned and not genuine. Under such circumstances, the motion should have been denied. (Curry v. Mackenzie, 239 N. Y. 267, 269, 270; Bollack v. Société Générale, 293 N. Y. 652; Halsey v. Bank of New York & Trust Co., 270 N. Y. 134, 138, 139; Stuyvesant Credit Union v. Manfrs. Trust Co., 239 App. Div. 187, 189.) Close, P. J., Carswell, Adel and Aldrich, JJ., concur; Hagarty, J., not voting. [183 Misc. 994.]